PURCHASE AND SALE AGREEMENT

(of Oil and Gas Properties and Related Assets)







Seller:

Robinhood L.L.C.

P.O. Box 1089

Hobbs, New Mexico 88241




Buyer:

Blugrass Energy Inc.

7609 Ralston Road

Arvada, Colorado 80002




Seller and Buyer, named above, are entering into this Purchase and Sale
Agreement (the "Agreement"), as evidence of Seller's agreement to sell, and
Buyer's agreement to buy the properties described in and subject to this
Agreement.




In consideration of the mutual covenants, conditions and considerations provided
below, Buyer and Seller agree as follows:




1.

The Properties.  Seller shall assign and convey to Buyer all of Seller's
interest in and to the following, all of which are collectively referred to in
this Agreement as (the "Properties"):




a.

All of Seller's rights, title and interests (of whatever kind or character,
whether legal or equitable, and whether vested or contingent) in and to the oil,
gas and other minerals in and under and that may be produced from the lands
described in Exhibit "A" including, without limitation, interests in oil, gas
and/or mineral leases covering any part of the lands, overriding royalty
interests, production payments, and net profits interests in any part of the
lands or leases, fee royalty interests, fee mineral interests, and other
interests in oil, gas and other minerals in any part of the lands, whether the
lands are described in any of the descriptions set out in Exhibit "A" or by
reference to another instrument for description, even though the Seller's
interests may be incorrectly described in, or omitted from, Exhibit "A";




b.

All right, title, and interests of Seller in all presently existing and valid
oil, gas and/or mineral unitization, pooling, and/or communitization agreements,
declarations, and/or orders and the properties covered or included in the units
(including, without limitation, units formed under orders, rules, regulations,
or other official acts of any federal, state or other authority having
jurisdiction, voluntary unitization agreements, designations, and/or
declarations, and any "working interest units" (created under operating
agreements or otherwise) which relate to any of the Properties described in
subparagraph a. above;




c.

All rights, title and interests of Seller in all presently existing and valid
production sales (and sales related) contracts, operating agreements, and other
agreements and contracts which relate to any of the Properties described in
subparagraphs a. and b. above, or which relate to the exploration, development,
operation, or maintenance of the Properties or the treatment, storage,
transportation, or marketing of production from or allocated to the Properties;
and,




d.

All rights, title and interests of Seller in and to all materials, supplies,
machinery, equipment, improvements, and other personal property and fixtures
(including, but not limited to the Properties, all wells, wellhead equipment,
pumping units, flow lines, tanks, buildings, injection facilities, salt water
disposal facilities, compression facilities, gathering systems, and other
equipment), all easements, rights-of-way, surface leases, and other surface
rights, all permits and licenses, and all other appurtenances, used or held for
use in connection with or related to the exploration, development, operation, or
maintenance of any of the Properties described in subparagraphs a. and b. above,
or the treatment, storage, transportation, or marketing of production from or
allocated to the Properties.




2.

Purchase Price.  Buyer shall pay to Seller the cash amount of $550,000.00 to be
structured in the following manner, subject to the adjustment provided for
below:




- Cash Payment of $100,000.00 to be paid on or before October 12, 2009

- Cash Payment of $100,000.00 to be paid on or before November 30, 2009

- Cash Payment of $100,000.00 to be paid on or before December 31, 2009

- Cash Payment of $100,000.00 to be paid on or before January 31, 2010

- Cash Payment of $150,000.00 to be paid on or before February 28, 2010




3.

Closing.  The sale and purchase of the Properties (the "Closing") shall be on
October 12, 2009 at Seller's offices in Hobbs, New Mexico, or such other place
as Buyer and Seller shall mutually agree.  At the date of Closing (the "Closing
Date"), Seller shall deliver to Buyer executed instruments of conveyance of the
Properties in form acceptable to Buyer and Buyer shall deliver to Seller the
Purchase Price provided in Section 2.




4.

Conveyance Effective Date.  The conveyance by Seller shall be effective as of 7
a.m. local time, where the Properties are located, on October 12, 2009 (the
"Effective Date").   




4.1

Ownership of Production Following Effective Date.  All production from the
Properties and all proceeds from the sale of production on and after the
Effective Date shall be the property Buyer.  




4.2

Operation of the Properties Following Effective Date.  Seller agrees and
obligates itself to continue usual and customary operation, consistent with past
practice, of the Properties for up to thirty (30) days following Closing.  Buyer
shall reimburse Seller for expenses incurred in Sellers operation of the
Properties for the operation interval, not more than thirty (30) days, following
the Effective Date.  Prior to reimbursement, Seller shall provide an accounting
acceptable to Buyer of expenses incurred in the operation of the Properties for
the interval, up to thirty (30) days, following the Effective Date.  In no event
shall Buyer be obligated to reimburse seller for expenses greater than
$15,000.00 incurred in the operation of the Properties for the thirty (30) day
interval following the Effective Date.




4.3

For so long as Seller operates the Properties following the Effective Date,
Seller agrees to maintain liability insurance, report to Buyer any event that
may result in an infraction of environmental rules and/or regulations, report to
Buyer any event that may result in a loss of production, provide to Buyer daily
production, sales and well status reports.




5.

Taxes.  Seller shall be responsible for all taxes relating to the Properties
prior to the Effective Date.  Buyer shall be responsible for all taxes
(exclusive of federal, state or local income taxes due by Seller) relating to
the Property from and after the Effective Date.




6.

Indemnity.  Seller shall indemnify and hold Buyer, its directors, officers,
employees, and agents harmless from and against any and all liability, liens,
demands, judgments, suits, and claims of any kind or character arising out of,
in connection with, or resulting from Seller's ownership of the Properties, for
all periods prior to the Effective Date.  Seller shall remain responsible for
all claims relating to the drilling, operating, production, and sale of
hydrocarbons from the Properties and the proper accounting and payment to
parties for their interests and any retroactive payments, refunds, or penalties
to any party or entity, insofar as any claims relate to periods of time prior to
the Effective Date and any periods following the Effective Date in which Seller
operates the Properties under paragraph 4.2 above.   




Buyer shall indemnify and hold Seller harmless from and against any and all
liability, liens, demands, judgments, suits, and claims of any kind or character
arising out of, in connection with, or resulting from Buyer's ownership of the
Properties, for periods from and after the Effective Date.  Buyer shall be
responsible for all claims relating to the drilling, operating, production, and
sale of hydrocarbons from the Properties and the proper accounting and payment
to parties for their interests, and any retroactive payments, refunds, or
penalties to any party or entity as such claims relate to periods from and after
the Effective Date.  




Buyer and Seller shall have the right to participate in the defense of any suit
in which one of them may be a party without relieving the other party of the
obligation to defend the suit.




7.

Representations and Warranties of Seller.  Seller represents and warrants to
Buyer as follows:




7.1.

Organization.  Seller is a limited liability company, validly existing, and in
good standing under the laws of the State of New Mexico.  Seller is qualified to
do business in and is in good standing under the laws of each state in which the
Properties are located.




7.2.

Authority and Conflicts.  Seller has full power and authority to carry on its
business as presently conducted, to enter into this Agreement, and to perform
its obligations under this Agreement.  The execution and delivery of this
Agreement by Seller does not, and the consummation of the transactions
contemplated by this Agreement shall not:  (a) violate, conflict with, or
require the consent of any person (b) conflict with, result in a breach of,
constitute a default (or an event that with the lapse of time or notice or both
would constitute a default) or require any consent, authorization, or approval
under any agreement or instrument to which Seller is a party or to which any of
the Properties or Seller is bound; (c) violate any provision of or require any
consent, authorization, or approval under any judgment, decree, judicial or
administrative order, award, writ, injunction, statute, rule, or regulation
applicable to Seller; or, (d) result in the creation of any lien, charge, or
encumbrance on any of the Properties.




7.3.

Authorization.  The execution and delivery of this Agreement has been, and the
performance of this Agreement and the transactions contemplated by this
Agreement shall be at the time required to be performed, duly and validly
authorized by all requisite action on the part of Seller.




7.4.

Enforceability.  This Agreement has been duly executed and delivered on behalf
of Seller and constitutes the legal and binding obligation of Seller enforceable
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, reorganization, or moratorium statues, equitable
principles, or other similar laws affecting the rights of creditors generally
("Equitable Limitations").  At Closing, all documents and instruments required
to be executed and delivered by Seller shall be duly executed and delivered and
shall constitute legal, valid, enforceable, and binding obligations of Seller,
except as enforceability may be limited by Equitable Limitations.




7.5

Title.




7.5.1.  Seller has Marketable title to the Property.  For the purposes of this
Agreement, "Marketable Title" means such title will enable Buyer, as Seller's
successor in title, to receive from each of the Properties at least the "Net
Revenue Interest" for the Wells identified on Exhibit "A" associated with each
of the Properties, without reduction, suspension, or termination throughout the
productive life of the Wells, except for any reduction, suspension, or
termination: (a) caused by Buyer, any of its affiliates successors in title or
assigns; (b) caused by orders of the appropriate regulatory agency having
jurisdiction over a Property that are promulgated after the Effective Date and
that concern pooling, unitization, communitization, or spacing matters affecting
a Property; (c) caused by any Contract containing a sliding-scale royalty clause
or other similar clause with respect to a production burden associated with a
particular Property; or, (d) otherwise set out in Exhibit "A."  "Marketable
Title" also means title as will obligate Buyer, as Seller's successor in title,
to bear no greater "Working Interest" than the Working Interest for each of the
Wells identified on Exhibit "A" as being associated with each of the Properties,
without increase throughout the productive life of the Wells, except for any
increase: (a) caused by Buyer, any of its affiliates, successors in title or
assigns; (b) that also results in the Net Revenue Interest associated with the
Well being proportionately increased; (c) caused by contribution requirements
provided for in any valid and existing Operating Agreement; (d) caused by orders
of the appropriate regulatory agency having jurisdiction over a Property that
are promulgated after the Effective Date and that concern pooling, unitization,
communitization, or spacing matters affecting a particular Property; or, (e)
otherwise set forth in Exhibit "A."  "Marketable Title" means the Properties are
free and clear of all encumbrances, liens, claims, easements, rights,
agreements, instruments, obligations, burdens, or defects (collectively the
"Liens"), except for Permitted Encumbrances.




7.5.2  For the purposes of this Agreement, "Permitted Encumbrances" means:  (a)
liens for taxes not yet delinquent; (b) lessor's royalties, overriding
royalties,  reversionary interests, and similar burdens that do not operate to
reduce the Net Revenue Interest of Seller in any of the Properties to less than
the amount set forth on Exhibit "A"; (c) the consents and rights described in
Exhibit "A" insofar as such contracts and agreements do not operate to increase
the Working Interest of Seller or decrease the Net Revenue Interest of Seller,
as set forth on Exhibit "A," for any of the Properties.




7.5.3  Seller has good and defensible title, subject to the Permitted
Encumbrances, to all of the Properties.




7.5.4  Seller warrants all rights, title and interest and further warrants that
no Quit Claims or “Blanket Conveyances” have been executed by the Seller which
cover, or could be construed to cover the Properties.  Buyer shall have a period
of twelve (12) consecutive months from the Effective Date for full recourse of
the purchase price, as well as any funds deployed for capital expenditures,
should a discrepancy of ownership arise.




7.5.5  Seller warrants that all Oil and Gas Leases subject to this Agreement are
in full force and effect, are valid and subsisting and cover the entire estates
they purport to cover.




7.6.

Contracts.  Buyer agrees and warrants that all contracts and agreements
pertaining to the operation of the Property and purchase or sale of oil and gas
produced  from the property, including, but not limited to, exploration,
development, operation, or maintenance of the Properties or the treatment,
storage, transportation, or marketing of production from or allocated to the
Properties, shall be transferred to Seller and remain in full force and effect
upon the Effective Date.




7.7

Litigation and Claims.  No claim, demand, filing, cause of action,
administrative proceeding, lawsuit, or other litigation is pending, or to the
best knowledge of Seller, threatened, that could now or later adversely affect
the ownership or operation of any of the Properties, other than proceedings
relating to the industry generally and to which Seller is not a named party.  No
written or oral notice from any governmental agency or any other person has been
received by Seller:  (a) claiming any violation or repudiation of all or any
part of the Properties or any violation of any law or any environmental,
conservation or other ordinance, code, rule or regulation; or, (b) require or
calling attention to the need for any work, repairs, construction, alterations,
or installations on or in connection with the Properties, with which Seller has
not complied.  Seller agrees to indemnify, defend and protect Buyer should any
violation of any law or any environmental, conservation or other ordinance,
code, rule or regulation be alleged to have occurred on the Properties at any
time prior to six (6) months following the Effective Date.




7.8.

Approvals and Preferential Rights.  Seller warrants that it has obtained all
approvals required to be obtained by Seller for the assignment of the Properties
to Buyer and all preferential purchase rights that affect the Properties.




7.9.

Compliance with Law and Permits.  The Properties have been operated in
compliance with the provision and requirements of the applicable oil and gas
leases, and all laws, orders, regulations, rules, and ordinances issued or
promulgated by all governmental authorities having jurisdiction with respect to
the Properties.  All necessary governmental certificates, consents, permits,
licenses, or other authorizations with regard to the ownership or operation of
the Properties have been obtained and no violations exist or have been recorded
in respect of such licenses, permits or authorizations.

 None of the documents and materials filed with or furnished to any governmental
authority with respect to the Properties contains any untrue statement of a
material fact or omits any statement of a material fact necessary to make the
statement not misleading.




7.10. Status of Contracts.  All of the Contracts and other obligations of Seller
relating to the Properties are in full force and effect.  Seller and to the
knowledge of Seller, any other party to the Contracts is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any of its obligations to the extent that any
breaches or defaults have an adverse impact on any of the Properties; has given
or threatened to give notice of any default under or inquiry into any possible
default under, or action to alter, terminate, rescind, or procure a judicial
reformation of any Contract; and, Seller does not anticipate any other party to
a Contract will be in breach of or default under or repudiate any of its
obligations to the extent such breach or default will have an adverse impact on
any of the Properties.




7.11. Production Burdens, Taxes, Expenses and Revenues.  All rentals, royalties,
excess royalty, overriding royalty interests, and other payments due under or
with respect to the Properties have been properly and timely paid.  All ad
valorem, property, production, severance, and other taxes based on or measured
by the ownership of the Properties or the production from the Properties have
been properly and timely paid.  All expenses payable under the terms of any
contracts to which the Seller is obligated have been properly and timely paid
except for expenses currently paid, prior to delinquency, in the ordinary course
of business.  All proceeds from the sale of production are being properly and
timely paid to Seller by the purchasers of production, without suspense.




7.12. Pricing.  The prices being received for production do not violate any
contract, law or regulation.  Where applicable, all of the wells and production
from the wells have been properly classified under appropriate governmental
regulations.




7.13. Production Balances.  No purchasers under any production sales contracts
are entitled to "makeup" or otherwise receive deliveries of oil or gas at any
time after the Effective Date without paying, at such time, the full contract
price for oil or gas.  No person is entitled to receive any portion of the
interest of Seller in any oil or gas, or to receive cash or other payments to
"balance" any disproportionate allocation of oil or gas under any operating
agreement, gas balancing and storage agreement, gas processing or dehydration
agreement, or other similar agreements.




7.14. Adverse Changes.  Since September 20, 2009 the Properties, viewed as a
whole, have not experienced any material reduction in the rate of production,
other than changes in the ordinary course of operations, changes that result
from depletion in the ordinary course of operations, and changes that result
from variances in markets for oil and gas production.  None of the Properties
have suffered any material destruction, damage or loss.




7.15. Well Status.  There are no Wells located on the Properties that:  (a)
Seller is currently obligated by law, rule, regulation, agreement, order or
contract to plug and abandon; (b) Seller will be obligated by law, rule,
regulation, agreement, order or contract to plug or abandon with the lapse of
time or notice or both because the Well is not currently capable of producing in
commercial quantities;

(c) are subject to exceptions to a requirement to plug and abandon issued by a
regulatory authority having jurisdiction over the Properties; or, (d) to the
best knowledge of Seller, have been plugged and abandoned but have not been
plugged in accordance with all applicable requirements of each regulatory
authority having jurisdiction over the Properties.




7.16 Future Plugging Obligation of Seller.  Any Well located on the Property
ordered to be plugged and abandoned by law, rule, regulation, agreement, order
or contract within six (6) months of the Effective Date of this Agreement shall
be properly plugged by Seller at Seller’s sole cost and expense.  Any wells
plugged by Seller following the Effective date of this Agreement will be
properly plugged in accordance with all applicable requirements of each
regulatory authority having jurisdiction over the Properties.




7.17. Equipment.  The equipment constituting a part of the Properties is in good
repair, working order, and operating condition, and is adequate for the
operation of the Properties.




7.18. Current Commitments.  Seller represents that there are no (a) authorities
for expenditure ("AFEs") and other oral or written commitments to drill or
rework wells on the Properties or for capital expenditures pursuant to any
contracts, that have been proposed by any person on or after the Effective Date,
whether or not accepted by Seller or any other person; and, (b) all AFEs and
oral or written commitments to drill or rework wells or for other capital
expenditures pursuant to any contracts, for which all of the activities
anticipated in AFEs or commitments have not been completed by the date of this
Agreement.




7.19. Accuracy of Representation.  No representation or warranty by Seller in
this Agreement or any agreement or document delivered by Seller pursuant to this
Agreement contains an untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in any representation
or warranty, in light of the circumstances under which it was made, not
misleading.  There is no fact known to Seller that materially and adversely
affects, or may materially and adversely affect the operation, prospects or
condition of any portion of the Properties that has not been identified in this
Agreement.




7.20 Environmental Conditions.  Seller warrants that there are no environmental
conditions or circumstances, including, without limitation, the presence or
release of any hazardous substance, on any property presently or previously
owned by Seller, or on any property to which hazardous substances or waste
generated by the operations of Seller or by the use of the assets of Seller were
disposed of, which would result in a material adverse change in the business or
business prospects of Seller. The term “hazardous substances” means any
chemicals, materials, wastes or substances that are defined, regulated,
determined or identified as toxic or hazardous in any Applicable Environmental
Laws, including, but not limited to, substances defined as “hazardous
substances”, “hazardous materials”, or “hazardous waste” in CERCLA, RCRA, HMTA,
or comparable state and local statues or in the regulations adopted and
promulgated pursuant to said statutes.




7.21 Current Debt Held by Seller.  Any and all long-term debt of the Seller
unrelated to the Properties will be the responsibility of the Seller, including
but not limited to loans to shareholders and/or excessive accrued vacation or
personal leave.  Sellers Bank lines of credit shall reflect a zero balance prior
to Closing.




8.

Representations by Buyer.  Buyer represents to Seller that the following
statements are true and correct:




a.

Organization.  Buyer is a Nevada corporation duly organized, in good standing,
and qualified to carry on its business in each state in which the Properties are
located, and has the power and authority to carry on its business as presently
conducted, to own and hold the Properties, and to perform all obligations
required by this Agreement.




b.

Authority.  Pursuant to its bylaws and certificate of incorporation, Buyer has
the power and authority to acquire, own, and hold the Properties and to perform
the obligations required by this Agreement.




9.

Title and Other Examinations and Curative.




a.  Prior to the expiration of twelve (12) months following the Effective Date,
Buyer shall examine title to the Properties at its own expense.  However, Seller
shall make available to Buyer all of Seller's title opinions, certificates of
title, abstracts of title, title data, records and files relating to the
Properties (including without limitation all well files and well logs) and
information relating to the Properties as soon as possible after the execution
of this Agreement.  Seller will, at Seller's expense, use Seller's best efforts
to promptly cure all title defects discovered by Buyer and obtain all consents
and waivers of preferential or other rights to purchase from third parties and
governmental authorities as in the opinion of Buyer may be desirable or
necessary to the conveyance, assignment, and transfer to Buyer of the
Properties.  In the event title to the Properties is not satisfactory, or if the
Properties are otherwise not as represented, Buyer may, at its option, within
twelve (12) months following the Effective Date, either terminate this Agreement
for full recourse of Purchase Price, or reduce the Purchase Price by an amount
agreeable to both parties.  Seller shall promptly furnish Buyer a copy of all
gas contracts, gas transportation and treating agreements, operating agreements
and all amendments to each, and provide a schedule showing the status of any gas
balancing, take or pay, or other similar arrangements.




b.

If Buyer's review and appraisal of the data, contracts and agreements reflects
such data, contracts, or agreements are materially different, and that such
difference results in a material difference in the value of the Properties, from
those assumed by Buyer at the time of its September 20, 2009 offer, Buyer shall
have the option to either terminate this Agreement without penalty or request
renegotiations of the Purchase Price to reflect the adverse changes.  Except for
title matters, Buyer must exercise this option, if applicable, on or before
twelve (12) months following the Effective Date, or any material differences
shall be deemed waived, but without prejudice to Buyer's other rights under this
Agreement.




10.

Conditions.  The consummation of the sale and purchase contemplated by this
Agreement will be subject to the following conditions:




a.

The representations and warranties by Seller set forth in Section 7 shall be
true and correct in all material respects as of the date when made and as of the
Closing.




b.

There shall have been no material adverse change in the condition of the
Properties except depletion through normal production within authorized
allowables and rates of production, depreciation of equipment through ordinary
wear and tear, and other transactions permitted under this Agreement or approved
in writing by Buyer between the date of this Agreement and Closing.




c.

All consents, approvals and authorizations of assignments, and waivers of
preferential rights to purchase required by Buyer shall have been submitted to
and approved by Buyer.




d.

Seller and Buyer understand and agree that if: (1) title to the Properties is
not satisfactory to Buyer; (2) Seller's actual interests in the Properties is
different than as represented by Seller and the difference causes a diminution
in Seller's net revenue interest; (3) contracts, claims or litigation to which
Buyer takes exception are material; or, (4) Seller fails to comply with any of
the conditions set forth in this Agreement; Buyer may, at its option, either
terminate this Agreement within twelve (12) months following the date of closing
for full recourse of Purchase Price, or reduce the Purchase Price by an amount
agreeable to both parties.  However, any reduction in Seller's net revenue
interests below that which is represented in Exhibit "A" shall result in an
automatic reduction in the Purchase Price commensurate with the reduction in
such net revenue interest.




e.

The parties shall have performed or complied with all agreements and covenants
required by this Agreement of which performance or compliance is required prior
to or at Closing.




f.

All legal matters in connection with and the consummation of the transactions
contemplated by this Agreement shall be approved by counsel for Buyer and there
shall have been furnished by Seller such records and information as Buyer's
counsel may reasonably request for that purpose.




g.

Notwithstanding anything to the contrary in this Agreement, at Buyer's option,
Buyer shall have the unilateral right to terminate this Agreement for full
recourse of Purchase Price not later than twelve (12) months following the
Effective Date if Buyer determines it does not have the rights to obtain and
maintain the rights to be Operator of the Properties pursuant to existing
Operating Agreements at Closing.  Operations shall be transferred from Seller to
Buyer at Closing.




h.

Any Employment and Non-Competition Agreements requested by Buyer have been fully
executed by Seller and/or Seller’s employees.




11.

Transfer, Documentary Taxes, and Commission, Brokerage Fees.  Seller shall pay
and bear all documentary or transfer taxes resulting from this transaction.  No
commission or brokerage fees will be paid by Buyer in connection with this
transaction.  Seller will indemnify and hold Buyer harmless from any claims of
brokers or finders acting, or claiming to be have acted, on behalf of Seller.




12.

Further Assurances, Intent.  It is Seller's intent to convey to Buyer all of
Seller's interests, legal, beneficial, or equitable in the Properties.  Seller
agrees to execute and deliver to Buyer all instruments, conveyances, and other
documents and to do such other acts not inconsistent with this Agreement as may
be necessary or advisable to carry out Seller's intent.




13.

Notices.  All notices and communications required or permitted under this
Agreement shall be in writing, delivered to or sent by U.S. Mail or Express
Delivery, postage prepaid, or by prepaid telegram, or facsimile addressed as
follows:




Seller:  Robinhood L.L.C., P.O. Box 1089, Hobbs, New Mexico 88241




Buyer:  Blugrass Energy Inc., 7609 Ralston Road Arvada, Colorado 80002




14.

Parties in Interest.  This Agreement shall inure to the benefit of and be
binding upon Seller and Buyer and their respective successors and assigns.
 However, no assignment by any party shall relieve any party of any duties or
obligations under this Agreement.




15.

Complete Agreement.  This Agreement constitutes the complete agreement between
the parties regarding the purchase and sale of the Properties.  Where
applicable, all of the terms of this Agreement shall survive the Closing.




16.

Survival.  All representatives and warranties in this Agreement shall be deemed
conditions to the Closing.  All other terms of this Agreement shall survive the
Closing, including, but not limited to, the indemnification and hold harmless
provisions contained in Section 6.




17.

Termination.  Should either party terminate this Agreement pursuant to a right
granted in this Agreement to do so, the termination shall be without liability
to the other party, and the nonterminating party shall have no liability to the
terminating party.




18.

This Purchase and Sale Agreement may be executed in multiple counterparts.




Seller:

Robinhood L.L.C.




By:  ___/s/ Mickey Welborne_____

        Mickey Welborn

, Co-Owner

Date:  October 12, 2009




By:  __/s/ Quinton Welborn ___

        Quinton Welborn, Co-Owner

Date:  October 12, 2009

Buyer:

Blugrass Energy Inc.




By:  ____/s/ Ken Berscht,

 Ken Berscht, President

Date:  October 12, 2009

        







EXHIBIT "A"

TO

PURCHASE AND SALE AGREEMENT




It is the express intent of Seller to convey to Buyer all of Seller’s right,
title and interest in and to the Properties, as defined in Paragraph 1. of the
Purchase and Sale Agreement, including but not limited to the described lands
(A-1), working and net revenue interests (A-2), and wells (A-3).







Exhibit “A-1”




All of Seller’s interest in Properties, defined in the Purchase and Sale
Agreement, located in Eddy County, New Mexico, including but not limited to the
following lands:




Section 33, Township 16 South, Range 29 East;

Section 3, Township 17 South, Range 29 East;

Section 4, Township 17 South, Range 29 East;

Section 5, Township 17 South, Range 29 East;

Section 7, Township 17 South, Range 29 East;

Section 8, Township 17 South, Range 29 East; and,

Section 9, Township 17 South, Range 29 East.







Exhibit “A-2”




Schedule of Working Interests and Net Revenue Interests:




 

 

 

 

 

 

PROPERTIES  OF  SELLER:     ROBINHOOD  L.L.C.

SCHEDULE  OF  SELLER'S  WORKING  &  NET  REVENUE  INTERESTS

IN  THE  CAVE  POOL  UNIT  and  ASSOCIATED  LEASES

OPERATED AS:    14070 MARKS AND GARNER PRODUCTION LTD CO

 

 

 

 

 

 

 

 

 

 

 

 

Lease

Location

Working

Net Revenue Interest

Name

County

Sec-Twp-Rnge

Interest

Oil

Gas

CAVE POOL UNIT

Eddy

04-17S-29E

100.000%

57.000%

57.000%

 

 

05-17S-29E

ORRI

10.000%

10.000%

 

 

08-17S-29E

 

67.000%

67.000%

 

 

33-16S-29E

 

 

 

 

 

 

 

 

 

CAVE STATE

Eddy

04-17S-29E

100.000%

N/A

70.000%

 

 

05-17S-29E

 

 

 

 

 

 

 

 

 

DIAMOND STATE

Eddy

04-17S-29E

100.000%

70.000%

82.500%

 

 

 

 

 

 

HODGES FEDERAL

Eddy

05-17S-29E

 

 

 

 

 

 

 

 

 

LEVERS

Eddy

33-16S-29E

100.000%

N/A

68.500%

 

 

 

 

 

 

LEVERS FEDERAL

Eddy

33-16S-29E

100.000%

70.000%

70.000%

 

 

 

 

 

 

RED STATE

Eddy

04-17S-29E

100.000%

75.500%

75.500%

 

 

 

 

 

 

RED TWELVE FEDERAL

Eddy

33-16S-29E

100.000%

65.000%

75.000%

 

 

 

 

 

 

RED TWELVE LEVERS FEDERAL

Eddy

33-16S-29E

 

 

 

 

 

 

 

 

 

RED TWELVE STATE

 

 

 

 

 

Red Twelve State #001

Eddy

N-04-17S-29E

100.000%

N/A

70.000%

Red Twelve State #002

Eddy

H-04-17S-29E

100.000%

N/A

63.000%

Red Twelve State #003

Eddy

I-05-17S-29E

100.000%

N/A

63.000%

 

 

 

 

 

 

STATE

Eddy

04-17S-29E

100.000%

70.000%

70.000%

 

 

 

 

 

 

Average NRI for Leases = 73%

 

 

 

 

 

 

 

 

 

 

 







Exhibit “A-3”




Schedule of Wells:




WELL  LIST  OF  SELLER:     ROBINHOOD  L.L.C.

OPERATED AS:    14070 MARKS AND GARNER PRODUCTION LTD CO

Source:  NM OCD - October 11, 2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property

Lease

Well

LOCATION

 

 

 

 

 

 

 

API

Well

OCD  Pool

Last

 

 

 

 

No.

Name

Name

County

UL

-

Sec

-

Twp

-

Rnge

No.

Type

No.

Zones

Prod/Inj

 

 

 

1

16230

CAVE POOL UNIT

CAVE POOL UNIT #001

Eddy

O

-

33

-

16S

-

29E

30-015-02784

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

2

 

 

CAVE POOL UNIT #010

Eddy

G

-

5

-

17S

-

29E

30-015-00993

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

3

 

 

CAVE POOL UNIT #012

Eddy

E

-

4

-

17S

-

29E

30-015-02880

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

4

 

 

CAVE POOL UNIT #019

Eddy

K

-

4

-

17S

-

29E

30-015-02886

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

5

 

 

CAVE POOL UNIT #023

Eddy

K

-

5

-

17S

-

29E

30-015-02902

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

6

 

 

CAVE POOL UNIT #026

Eddy

O

-

5

-

17S

-

29E

30-015-02904

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

7

 

 

CAVE POOL UNIT #027

Eddy

P

-

5

-

17S

-

29E

30-015-02897

P&A

 

 

Nov-05

 

 

 

8

 

 

CAVE POOL UNIT #028

Eddy

M

-

4

-

17S

-

29E

30-015-02887

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

9

 

 

CAVE POOL UNIT #030

Eddy

O

-

4

-

17S

-

29E

30-015-02891

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

10

 

 

CAVE POOL UNIT #035

Eddy

A

-

8

-

17S

-

29E

30-015-02914

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

11

 

 

CAVE POOL UNIT #036

Eddy

B

-

8

-

17S

-

29E

30-015-02915

P&A

 

 

Nov-05

 

 

 

12

 

 

CAVE POOL UNIT #041

Eddy

E

-

8

-

17S

-

29E

30-015-02926

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Aug-07

 

 

 

13

 

 

CAVE POOL UNIT #051

Eddy

L

-

5

-

17S

-

29E

30-015-02903

I

28509

GRAYBURG JACKSON;SR-Q-G-SA

Aug-07

 

 

 

14

 

 

CAVE POOL UNIT #052

Eddy

M

-

5

-

17S

-

29E

30-015-02909

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

15

 

 

CAVE POOL UNIT #059

Eddy

J

-

5

-

17S

-

29E

30-015-24723

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

16

 

 

CAVE POOL UNIT #062

Eddy

P

-

5

-

17S

-

29E

30-015-24761

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

17

16248

CAVE STATE

CAVE STATE #001

Eddy

D

-

4

-

17S

-

29E

30-015-24672

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jul-08

 

 

 

18

 

 

CAVE STATE #002

Eddy

H

-

5

-

17S

-

29E

30-015-24714

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jul-08

 

 

 

19

 

 

CAVE STATE #003

Eddy

E

-

4

-

17S

-

29E

30-015-24743

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jul-08

 

 

 

20

 

 

CAVE STATE #004

Eddy

F

-

4

-

17S

-

29E

30-015-24742

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jul-08

 

 

 

21

 

 

CAVE STATE #005

Eddy

C

-

4

-

17S

-

29E

30-015-24741

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jul-08

 

 

 

22

16249

DIAMOND STATE

DIAMOND STATE #001

Eddy

O

-

4

-

17S

-

29E

30-015-24759

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

23

 

 

DIAMOND STATE #002

Eddy

M

-

4

-

17S

-

29E

30-015-24760

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

24

16253

HODGES FEDERAL

HODGES FEDERAL #002

Eddy

A

-

5

-

17S

-

29E

30-015-02898

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

25

16255

LEVERS

LEVERS #003Y

Eddy

N

-

33

-

16S

-

29E

30-015-02787

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

26

 

 

LEVERS #005

Eddy

M

-

33

-

16S

-

29E

30-015-22443

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

27

 

 

LEVERS #006

Eddy

L

-

33

-

16S

-

29E

30-015-23032

G

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jul-08

 

 

 

28

16254

LEVERS FEDERAL

LEVERS FEDERAL #007

Eddy

J

-

33

-

16S

-

29E

30-015-25091

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jul-08

 

 

 

29

16250

RED STATE

RED STATE #001

Eddy

B

-

4

-

17S

-

29E

30-015-24855

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

30

 

 

RED STATE #002

Eddy

G

-

4

-

17S

-

29E

30-015-24896

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

31

16219

RED TWELVE FEDERAL

RED TWELVE FEDERAL #001

Eddy

O

-

33

-

16S

-

29E

30-015-25058

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

32

 

 

RED TWELVE FEDERAL #002

Eddy

P

-

33

-

16S

-

29E

30-015-25059

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jul-08

 

 

 

33

16268

RED TWELVE LEVERS FEDERAL

RED TWELVE LEVERS FED #008Q

Eddy

I

-

33

-

16S

-

29E

30-015-25090

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jun-05

 

 

 

34

 

 

RED TWELVE LEVERS FED #012

Eddy

D

-

33

-

16S

-

29E

30-015-25152

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Nov-04

 

 

 

35

16256

RED TWELVE STATE

RED TWELVE STATE #001

Eddy

N

-

4

-

17S

-

29E

30-015-24962

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 

36

 

 

RED TWELVE STATE #002

Eddy

H

-

4

-

17S

-

29E

30-015-24966

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Sep-07

 

 

 

37

 

 

RED TWELVE STATE #003

Eddy

I

-

5

-

17S

-

29E

30-015-24989

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

Jul-08

 

 

 

38

 

 

RED TWELVE STATE #004

Eddy

O

-

5

-

17S

-

29E

30-015-24991

S

96121

SWD;SAN ANDRES

Apr-09

 

 

 

39

 

 

RED TWELVE STATE #006

Eddy

K

-

5

-

17S

-

29E

30-015-25055

O

 

 

Aug-01

 

 

 

40

16251

STATE

STATE #001

Eddy

D

-

4

-

17S

-

29E

30-015-02888

O

 

 

May-01

 

 

 

41

 

 

STATE #002

Eddy

C

-

4

-

17S

-

29E

30-015-02889

O

28509

GRAYBURG JACKSON;SR-Q-G-SA

May-09

 

 

 




























ASSIGNMENT AND BILL OF SALE

(Of all Assignor's Interest in Multiple Producing Leases)







State:

New Mexico

County:

Eddy

Assignor:

Robinhood L.L.C., P.O. Box 1089, Hobbs, New Mexico 88241

Assignee:

Blugrass Energy Inc., 7609 Ralston Road Arvada, Colorado 80002




Effective Date:  October 12, 2009




For adequate consideration, Assignor, named above, assigns, sells and conveys to
Assignee, named above, all of Assignor's rights, title, and interests in the Oil
and Gas Leases (the "Leases") and lands (the "Lands") described in Exhibit "A"
to this Assignment, together with all of Assignor's rights, title, and interests
in all wells located on the Lands.  Exhibit "A" is incorporated into this
Assignment for all purposes.  It is the Assignor's intent to assign Assignee all
of Assignor's interests in the Leases and Lands, whether or not such interests,
Leases, and Lands are accurately described in Exhibit "A," including all of
Assignor's rights and interests in the following, all of which are referred to
in this Assignment collectively as the "Properties":




1.

Assignor's leasehold interests in oil, gas, and other minerals, including
working interests, carried working interests, net profits interests, rights of
assignment and reassignment, and all other rights and interests in the Leases.




2.

All fee interests in oil, gas, and other minerals, including rights under
mineral deeds, conveyances, options, and assignments.




3.

All royalty interests, overriding royalty interests, production payments, rights
to take royalties in kind, and all other interests in and/or payable out of
production of oil, gas, and other minerals.




4.

All rights and interests in or derived from unit agreements, orders and
decisions of state and federal regulatory authorities establishing units, joint
operating agreements, enhanced recovery agreements, waterflood agreements,
farmout and farmin agreements, options, drilling agreements, unitization,
pooling and communitization agreements, oil and/or gas sales agreements,
processing agreements, gas gathering and transmission agreements, gas balancing
agreements, salt water disposal and injection agreements, assignments of
operating rights, subleases, and any and all other agreements to the extent they
pertain to the Leases, Lands, and the wells located on the Leases.




5.

All rights of way, easements, surface fees, surface leases, servitudes and
franchises insofar as they pertain to the Leases and the wells located on the
Leases.




6.

All permits and licenses of any nature, owned, held, or operated by Assignor in
connection with the Leases, Lands and the wells located on the Leases.




7.

All producing, nonproducing, and shut-in oil and gas wells, salt water disposal
wells, water wells, injection wells, and all other wells on or attributable to
the Leases, whether or not identified in the Exhibit to this Assignment.




8.

All pumping units, pumps, casing, rods, tubing, wellhead equipment, separators,
heater treaters, tanks, pipelines, gathering lines, flow lines, valves, fittings
and all other surface and downhole equipment, fixtures, related inventory,
gathering and treating facilities, personal property and equipment used in
connection with the Leases and the wells located on the Leases and all other
interests described above.




This Assignment is made by Assignor and accepted by Assignee with warranty of
title by, through, and under Assignor and not otherwise.  It shall be deemed
effective, for all purposes, as of the Effective Date stated above.




Assignor:  Robinhood L.L.C.




By:  _____/s/ Mickey Welborn ______

        Mickey Welborn, Co-Owner

Date:  October 12, 2009




By:  ___ /s/Quinton Welborn _____

        Quinton Welborn, Co-Owner

Date:  October 12, 2009




STATE OF NEW MEXICO

§

COUNTY OF EDDY

§




The foregoing instrument was acknowledged before me this ___12____ day of
October, 2009 by MICKEY WELBORN, CO-OWNER, and QUINTON WELBORN, CO-OWNER, in
their respective official capacities, on behalf of ROBINHOOD L.L.C., a Limited
Liability Company.







___________Debra Y. Ray____________




Notary Public in and for the State of ____New Mexico___




Printed Name:  ____ Debra Y. Ray

  

Commission Expires:  ____July 27, 2013___

    














































EXHIBIT "A"

TO

ASSIGNMENT AND BILL OF SALE




Lands:




All of Seller’s interest in lands located in Eddy County, New Mexico, including
but not limited to the following lands:




Section 33, Township 16 South, Range 29 East;

Section 3, Township 17 South, Range 29 East;

Section 4, Township 17 South, Range 29 East;

Section 5, Township 17 South, Range 29 East;

Section 7, Township 17 South, Range 29 East;

Section 8, Township 17 South, Range 29 East; and,

Section 9, Township 17 South, Range 29 East.




Leases:




 

Property

Lease

Well

LOCATION

 

 

 

 

 

 

 

 

No.

Name

Name

County

UL

-

Sec

-

Twp

-

Rnge

1

16230

CAVE POOL UNIT

CAVE POOL UNIT #001

Eddy

O

-

33

-

16S

-

29E

2

 

 

CAVE POOL UNIT #010

Eddy

G

-

5

-

17S

-

29E

3

 

 

CAVE POOL UNIT #012

Eddy

E

-

4

-

17S

-

29E

4

 

 

CAVE POOL UNIT #019

Eddy

K

-

4

-

17S

-

29E

5

 

 

CAVE POOL UNIT #023

Eddy

K

-

5

-

17S

-

29E

6

 

 

CAVE POOL UNIT #026

Eddy

O

-

5

-

17S

-

29E

7

 

 

CAVE POOL UNIT #027

Eddy

P

-

5

-

17S

-

29E

8

 

 

CAVE POOL UNIT #028

Eddy

M

-

4

-

17S

-

29E

9

 

 

CAVE POOL UNIT #030

Eddy

O

-

4

-

17S

-

29E

10

 

 

CAVE POOL UNIT #035

Eddy

A

-

8

-

17S

-

29E

11

 

 

CAVE POOL UNIT #036

Eddy

B

-

8

-

17S

-

29E

12

 

 

CAVE POOL UNIT #041

Eddy

E

-

8

-

17S

-

29E

13

 

 

CAVE POOL UNIT #051

Eddy

L

-

5

-

17S

-

29E

14

 

 

CAVE POOL UNIT #052

Eddy

M

-

5

-

17S

-

29E

15

 

 

CAVE POOL UNIT #059

Eddy

J

-

5

-

17S

-

29E

16

 

 

CAVE POOL UNIT #062

Eddy

P

-

5

-

17S

-

29E

17

16248

CAVE STATE

CAVE STATE #001

Eddy

D

-

4

-

17S

-

29E

18

 

 

CAVE STATE #002

Eddy

H

-

5

-

17S

-

29E

19

 

 

CAVE STATE #003

Eddy

E

-

4

-

17S

-

29E

20

 

 

CAVE STATE #004

Eddy

F

-

4

-

17S

-

29E

21

 

 

CAVE STATE #005

Eddy

C

-

4

-

17S

-

29E

22

16249

DIAMOND STATE

DIAMOND STATE #001

Eddy

O

-

4

-

17S

-

29E

23

 

 

DIAMOND STATE #002

Eddy

M

-

4

-

17S

-

29E

24

16253

HODGES FEDERAL

HODGES FEDERAL #002

Eddy

A

-

5

-

17S

-

29E

25

16255

LEVERS

LEVERS #003Y

Eddy

N

-

33

-

16S

-

29E

26

 

 

LEVERS #005

Eddy

M

-

33

-

16S

-

29E

27

 

 

LEVERS #006

Eddy

L

-

33

-

16S

-

29E

28

16254

LEVERS FEDERAL

LEVERS FEDERAL #007

Eddy

J

-

33

-

16S

-

29E

29

16250

RED STATE

RED STATE #001

Eddy

B

-

4

-

17S

-

29E

30

 

 

RED STATE #002

Eddy

G

-

4

-

17S

-

29E

31

16219

RED TWELVE FEDERAL

RED TWELVE FEDERAL #001

Eddy

O

-

33

-

16S

-

29E

32

 

 

RED TWELVE FEDERAL #002

Eddy

P

-

33

-

16S

-

29E

33

16268

RED TWELVE LEVERS FEDERAL

RED TWELVE LEVERS FED #008Q

Eddy

I

-

33

-

16S

-

29E

34

 

 

RED TWELVE LEVERS FED #012

Eddy

D

-

33

-

16S

-

29E

35

16256

RED TWELVE STATE

RED TWELVE STATE #001

Eddy

N

-

4

-

17S

-

29E

36

 

 

RED TWELVE STATE #002

Eddy

H

-

4

-

17S

-

29E

37

 

 

RED TWELVE STATE #003

Eddy

I

-

5

-

17S

-

29E

38

 

 

RED TWELVE STATE #004

Eddy

O

-

5

-

17S

-

29E

39

 

 

RED TWELVE STATE #006

Eddy

K

-

5

-

17S

-

29E

40

16251

STATE

STATE #001

Eddy

D

-

4

-

17S

-

29E

41

 

 

STATE #002

Eddy

C

-

4

-

17S

-

29E


















